        Case 2:20-cv-00799-JAD-VCF Document 22 Filed 06/16/20 Page 1 of 2



1    Sheri M. Thome, Esq.
     Nevada Bar No. 008657
2    Chris Richardson, Esq.
     Nevada Bar No. 009166
3    WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
4    6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
5    Telephone: 702.727.1400
     Facsimile: 702.727.1401
6    Email: Sheri.Thome@wilsonelser.com
     Email: Chris.Richardson@wilsonelser.com
7    Attorneys for Defendant
     Cadwell Sanford Deibert & Garry LLP
8
                                   UNITED STATES DISTRICT COURT
9
                                           DISTRICT OF NEVADA
10
      CHARLES C. BRENNAN, an individual; and               Case No. 2:20-cv-00799-JAD-VCF
11    MARY BRENNAN, an individual,
12                           Plaintiffs,                   STIPULATION AND ORDER TO EXTEND
                                                           TIME TO FILE REPLIES IN SUPPORT
13    vs.                                                  OF MOTIONS TO DISMISS (ECF NOS. 8
                                                           AND 9)
14    CADWELL SANFORD DEIBERT & GARRY
      LLP, a South Dakota limited-liability
15    partnership; CUP O’DIRT LLC, a South                 (FIRST REQUEST)
      Dakota limited liability company; DOES I
16    through X, inclusive; and ROE ENTITIES I
      through X, inclusive,
17
                             Defendants.
18

19            Defendant Cadwell Sanford Deibert & Garry LLP (“Cadwell”), Defendant Cup O’Dirt LLC

20    (“COD”), Plaintiffs Charles C. Brennan and Mary Brennan (“Plaintiffs”), by and through their

21    respective counsel of record, hereby stipulate and agree to extend the deadline to file replies in

22    support of Defendants’ motions to dismiss for lack of personal jurisdiction (ECF Nos. 8 and 9) by

23    one week, from June 16, 2020 to June 23, 2020.

24            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

25    requested extension as counsel for both Defendants require additional time due to deadlines in other

26    cases and time for the clients to review and approve the replies. Accordingly, the parties agree that

27    the requested extension furthers the interest of this litigation and is not being requested in bad faith

28    or to delay these proceedings unnecessarily.


     1612340v.1
        Case 2:20-cv-00799-JAD-VCF Document 22 Filed 06/16/20 Page 2 of 2




1             This is the parties’ first request for extension of these deadlines.

2     Dated this 15th day of June, 2020.                       Dated this 15th day of June, 2020.
3     WILSON, ELSER, MOSKOWITZ, EDELMAN                        BROWNSTEIN HYATT FARBER
      & DICKER LLP                                             SCHRECK LLP
4
      By:    /s/ Sheri Thome                                   By:   /s/ Patrick J. Reilly
5            Sheri M. Thome, Esq.                                    Patrick J. Reilly, Esq.
             Nevada Bar No. 008657                                   Nevada Bar No. 6103
6            Chris Richardson, Esq.                                  Connor H. Shea, Esq.
             Nevada Bar No. 009166                                   Nevada Bar No. 14616
7            6689 Las Vegas Blvd. South, Suite 200                   100 North City Parkway, Suite 1600
             Las Vegas, Nevada 89119                                 Las Vegas, Nevada 89106-4614
8            Telephone: (702) 727-1400                               Telephone: (702) 382-2101
9            Facsimile: (702) 727-1401                               Facsimile: (702) 382-8135
             Attorneys for Defendant                                 Attorneys for Plaintiffs
             Cadwell Sanford Deibert & Garry LLP                     Charles C. Brennan and Mary Brennan
10

11    Dated this 15th day of June, 2020.

12    FOX ROTHSCHILD LLP

13    By:    /s/ Mark Connot
             Mark J. Connot, Esq.
14           Nevada Bar No. 10010
             Lucy C. Crow, Esq.
15           Nevada Bar No. 15203
             1980 Festival Plaza Drive, #700
16           Las Vegas, Nevada 89135
             Telephone: (702) 262-6899
17           Facsimile: (702) 597-5503
             Attorneys for Defendant
18           Cup O’Dirt LLC

19
                                                     ORDER
20
              GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
              Dated:
              Dated   June
                    this    16, 2020.
                         _______ day of _____________________, 2020.
22

23
                                                               ______________________________________
24                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         -2-
     1612340v.1
